DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action.  
Election/Restrictions
The species election requirement is withdrawn. 
Claims 7, 11, 12, 14 and 54-69 are currently pending and under consideration. 
Specification
The abstract of the disclosure is objected to because the term metabolite is misspelled. Correction is required.  See MPEP § 608.01(b).
Applicant did not address the objection, therefore, the objection is maintained. 
Information Disclosure Statement
The two information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The rejection of claims 7, 11, 12, 14 and 54-69 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8889697 is withdrawn.  
The rejection of claims 7, 11, 12, 14 and 54-69 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10463667 is withdrawn.  

Claims 7, 11, 12, 14 and 54-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7834022.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘022 patent claims the metabolite compounds and the instant application claims the intended use of said metabolites. The present application claims a method of treating an autoimmune skin disease with a simple and complex composition comprising the compounds noted below. There is no patentable distinction between compounds and methods of intended use of said compounds.  

    PNG
    media_image1.png
    185
    430
    media_image1.png
    Greyscale

The instant application is a continuation of 15496824, (US 10463667), which is a continuation of 14518419 (currently abandoned), which is a continuation of 12900180 (US 8889697), which is also a continuation of 12137883 (US 7834022).
Applicant disagrees but “requests that this rejection be held in abeyance until the claims are considered otherwise allowable.”
Therefore, the rejection is maintained. 
	

Claims 7, 11, 12, 14 and 54-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-14 of U.S. Patent No. 8486902.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘902 patent claims metabolite compounds, which are positional isomers of the presently claimed compounds, see below. The present application claims a method of treating an autoimmune skin disease with a simple and complex composition comprising the compounds which have been excluded in the ‘902 patent, see below. There is no patentable distinction between compounds and methods of intended use of obvious variants of said compounds. Moreover, compounds which are positional isomers are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). The compounds in the ‘902 patent are disclosed to treat autoimmune skin disorders.  

    PNG
    media_image2.png
    416
    434
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    97
    387
    media_image3.png
    Greyscale


Applicant disagrees by stating 1) ODP analysis must rely solely on the claims; 2) the cited compounds is not one of the compounds presently claimed; and 3) a POSA would not be motivated to arrive at the instantly claimed methods.
This is not persuasive. 1) The Examiner relied solely on the claims and nothing more, except case law. 2) An obviousness rejection was made rather than an anticipatory rejection due to the isomerism concept, see also below. 3) Furthermore, the compounds are positional isomers with a preseumed expectation of similar properties, which is the only motivation necessary. 
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154. 
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either 
In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made", In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)". Analogs differing only in the position of a single moiety are well known to be prima facie obvious in the law, as cited above, and require no secondary teaching. 
Therefore, the rejection is maintained. 


The rejection of claims 7, 11, 12, 14 and 54-69 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 9512161 is maintained.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624